Citation Nr: 0211587	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  02-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or based on being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1954 to December 
1957 and from January 1958 to April 1959.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 RO rating decision which, in pertinent part, 
denied the veteran's claim for entitlement to SMC based on a 
need for regular aid and attendance or based on being 
housebound.  The veteran testified at a Travel Board hearing 
at the RO in April 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected disorders are manic 
depressive illness (rated 100 percent) and tardive dyskinesia 
and Parkinsonism (rated 50 percent disabling).  

2.  The veteran's service-connected disorders do not render 
him unable to care for his daily needs without the regular 
aid and attendance of another person.  

3.  The veteran's service-connected disorders do not result 
in his being permanently housebound.  


CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and 
attendance of another person, or based on housebound status, 
have not been met.  38 U.S.C.A. § 1114(l), (s) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1954 to December 1957 and from January 1958 to April 1959.  

In June 1959, the RO granted service connection and a 10 
percent rating for schizophrenia.  Subsequently, pursuant to 
multiple rating decisions, the veteran's service-connected 
psychiatric disorder received many different percentage 
ratings and was eventually recharacterized as manic 
depressive illness.  In January 1981, the RO granted a 100 
percent rating for the manic depressive illness, and such 
rating has remained in effect.  

VA treatment records dated from October 1997 to March 2001 
show that the veteran was treated for multiple disorders.  
Several entries referred to bipolar affective disorder with 
hypomania.  

In April 2001, the veteran filed his current claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound.  He indicated that 
he was hospitalized in December 1998 for a possible seizure 
or stroke and that he had a second possible light stroke in 
September 2000.  The veteran stated that he needed help with 
activities of daily living such as bathing, shaving and 
dressing.  He reported that he was unable to drive, although 
he could drive short distances, and that he was unable to go 
on walks.  The veteran also indicated that he had short-term 
memory loss and that his wife had to handle their financial 
affairs.  He stated that he was only able to get three to 
four hours of sleep a night.  

An April 2001 report from a VA physician indicated that the 
veteran occasionally needed help to walk.  The report noted 
that the veteran's wife needed to help him with shaving and 
showering secondary to his tremor.  The physician indicated 
that the veteran was able to protect himself from hazards or 
danger and that he was not bedridden.  The report further 
noted, as to dressing and undressing, that the veteran's wife 
had to help him tie his shoes.  It was reported that the 
veteran rarely, if ever, left his home.  The report also 
indicated that the wife handled the veteran's business 
affairs.  The physician related a diagnosis of bipolar 
disorder with the need to rule out multi-infarct dementia 
(very mild).  

VA treatment records dated from April 2001 to May 2001 
reflect continued treatment for several disorders including 
the veteran's psychiatric disorder.  A May 2001 entry noted 
that the veteran reported that he had difficulty sleeping.  
The examiner noted that the veteran had minimal irritability 
(about baseline) with moderate coarse hand and leg tremors, 
bilaterally.  It was noted that the veteran's speech had a 
normal rate, tone and prosody and that he reported that his 
affect was alright except for his sleep.  The examiner also 
indicated that there was a euthymic affect.  The veteran's 
thought process was linear and logical and he denied suicidal 
or homicidal ideation.  There were no apparently delusions 
and the examiner noted that the veteran's insight and 
judgment were fair.  As to an impression, the examiner 
indicated that the veteran did not seem hypomanic, although 
his wife felt he was.  The diagnoses were bipolar affective 
disorder, most recently hypomanic, euthymic.  Other diagnoses 
were status post lithium toxicity, times two; status post 
Coumadin toxicity; chronic constipation and reflux; pyloric 
stenosis; history of deep vein thrombosis; history of 
hyperparathyroidism; hypertension; hyperlipidemia; and the 
need to rule out Parkinson's disease.  A Global Assessment of 
Functioning (GAF) score of 41 was assigned.  It was noted 
that the veteran was unemployed (disabled).  

The veteran underwent a VA neurological examination in July 
2001.  The examiner indicated that the claims file had been 
reviewed.  The veteran reported that he first developed a 
tremor around 1979.  It was noted that he had a long history 
of neuroleptic exposure and continued to receive Haloperidol 
on an as needed basis.  He stated that he was receiving 
treatment for his bipolar disorder and taking medication 
including Depakote, Lithium and Gabapentin.  The veteran 
indicated that he was able to feed himself and dress himself.  
He reported that his wife shaved him with an electric razor 
because the tremor of the upper extremities prevented him 
from shaving himself.  The veteran noted that this father had 
a mild tremor.  

The examiner indicated that the veteran was fully developed, 
well nourished and cooperative.  The strength of all major 
muscle groups were within normal limits with no atrophy or 
fasciculations.  It was noted that the veteran's gait was 
normal.  The examiner reported that the veteran had 
intermittent, minimal, choreoathetotic movements of the mouth 
and both upper extremities.  The examiner indicated that the 
veteran also had a medium amplitude, 6 to 7 Hz, resting 
tremor of both upper extremities that persisted and even 
appeared to be exaggerated with maintenance of a posture.  
The examiner noted that there was no postural instability, 
but that there was a mild to moderate cogwheel rigidity of 
both upper extremities.  There was no significant 
bradykinesia.  The examiner reported that the sensory 
examination as to pain, touch and proprioception, was intact.  
Additionally, the biceps, triceps, patella, and Achilles 
tendon jerks were 2+ and symmetrical and the plantar 
responses were flexor, bilaterally.  As to an impression, the 
examiner indicated that the veteran had mild tardive 
dyskinesia secondary to neuroleptic treatment and that such 
disorder was due to the veteran's service-connected manic 
depressive illness.  Mild, drug-induced Parkinsonism, 
secondary to neuroleptic treatment, was also diagnosed and 
the examiner commented that such was secondary to treatment 
for the veteran's manic depressive illness.  Further, the 
impression included moderately severe essential tremor of 
both upper extremities which appeared to be familial.  The 
examiner stated that it was his opinion that such was not 
related to treatment for the veteran's manic depressive 
illness.  The examiner commented that it was his opinion that 
aid and attendance was not indicated for the veteran's 
involuntary movements at that time.  

The veteran also underwent a VA psychiatric examination in 
July 2001.  It was noted that the claims folder had been 
reviewed.  The examiner indicated that the examination of the 
veteran was rendered somewhat difficult because he was a 
somewhat limited historian.  The veteran reported that he did 
not know the medications that he was taking and was not 
always certain as to why he was in the hospital.  It was 
noted that the veteran reported that he thought that he was 
in the hospital because he had a relapse of his Parkinson's 
and was doing more shaking.  The examiner reported that when 
the veteran was asked about his bipolar disorder, he 
indicated that he would take different medications when he 
had those highs and lows.  The veteran stated that the 
episodes of highs were characterized by restlessness and a 
feeling that he could do anything.  He indicated that he 
would sometimes have greater energy, but that he sometimes 
went without sleep.  The veteran noted that he did not spend 
money foolishly.  As to the lows, the veteran reported that 
they were characterized by irritability and a low mood.  The 
veteran reported that his appetite was good, that his weight 
was stable and he denied sleep impairment or depression.  He 
indicated that he remained married to his wife of 45 year and 
stated that they go along well.  The veteran noted that he 
had to be careful about walking because he did not want to 
fall.  

The examiner indicated that the veteran conversed readily and 
that he was quite affable and occasionally tangential.  The 
examiner reported that some memory problems were noted and 
that the veteran had a tremor.  The veteran's speech was 
within normal limits with regard to rate and rhythm.  The 
examiner reported that the veteran's mood was generally 
euthymic and that it was not elevated to the point of being 
hypomanic.  The affect was appropriate and the veteran's 
thought processes and associations were logical and tight 
with no loosening of associations noted, nor any confusion.  
The examiner indicated that the veteran was generally 
oriented in all spheres and that some memory impairment was 
noted.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  The 
veteran denied suicidal or homicidal ideation.  The examiner 
stated that the veteran's insight and judgment were generally 
adequate.  The diagnosis was bipolar disorder with the most 
recent episode, hypomanic.  A GAF score of 50 was assigned.  
The examiner commented that the veteran was competent for VA 
purposes and was not in need of psychiatric hospitalization.  

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in July 
2001.  The examiner checked that the veteran was hospitalized 
at the time of the examination.  It was noted that the 
veteran complained of a tremor.  The examiner reported that 
the veteran's nutrition was good, that he was well nourished 
and that he was in no acute distress.  As to restrictions of 
the veteran's upper extremities, the examiner indicated that 
the veteran had a profound tremor which was described as 
coarse at 6 to 7 Hz.  It was noted that there was also some 
resting tremor with rigidity.  The examiner indicated that 
there were no restrictions of the lower extremities.  The 
diagnoses were drug-induced Parkinsonism and essential 
tremor.  The examiner certified that daily skilled services 
were not indicated for the veteran's tremor.  

An August 2001 RO decision granted service connection and a 
50 percent rating for tardive dyskinesia and Parkinsonism.

At an April 2002 hearing before a member of the Board, the 
veteran testified that his wife had to feed him in most 
cases.  He stated that he was shaky sometimes and it would 
sometimes take him two or three times to get a spoon to his 
mouth.  The veteran also reported that he was unable to shave 
with an electric razor and that he could not bathe himself 
because he fell down in the bathroom one time.  He reported 
that his son hooked up some equipment so that he could hold 
on in the bathroom while his wife gave him a bath.  The 
veteran also noted that he could not drink liquid without a 
straw.  He indicated that he had trouble washing as he was 
not steady when he was standing.  The veteran stated that he 
was able to take medication by himself although he reported 
that he spilled pills that morning.  He indicated that his 
hands never stopped shaking and that being in a crowd would 
make it worse.  The veteran reported that the only left his 
home when his wife would take him somewhere.  He noted that 
he had not driven since the previous year.  The veteran 
testified that he could go to the doctor with his wife and 
that he could accompany her on errands.  He remarked that he 
could put on his own pants, but that he had difficulty tying 
his shoes.  The veteran reported that he did not have 
problems with going to the bathroom.  It was also noted that 
the veteran could not go for daily walks like he used to.  

In a May 2002 statement, the veteran indicated that he had 
not driven a vehicle since September 2001.  He also stated 
that he did not take occasional walks like he used to and 
that he still couldn't shave himself.  The veteran reported 
that he needed help with bathing and with tying his shoes.  
He noted that he had to be fed and that the only clothing he 
could put on in the morning was his pants.  The veteran 
reported that his wife had to fix him medications each day 
and remind him to take them.  He also noted that he had to 
use a straw to drink liquid as he was unable to lift the 
glass.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).  

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The veteran is service-connected for manic depressive illness 
with a 100 percent rating and for tardive dyskinesia and 
Parkinsonism with a 50 percent rating.  The veteran underwent 
a VA examination for housebound status or permanent need for 
regular aid and attendance in July 2001.  The examiner noted, 
as to restrictions of the veteran's upper extremities, that 
he had a profound tremor which was described as coarse at 6 
to 7 Hz.  The examiner indicated that there were no 
restrictions of the lower extremities and related diagnoses 
of drug-induced Parkinsonism and essential tremor.  The 
examiner certified that daily skilled services were not 
indicated for the veteran's tremor.  Additionally, the 
veteran underwent a VA neurological examination in July 2001.  
The impression included mild tardive dyskinesia secondary to 
neuroleptic treatment and mild drug-induced Parkinsonism 
secondary to neuroleptic treatment, both of which the 
examiner related to treatment for the veteran's service-
connected manic depressive illness.  The examiner also 
diagnosed a moderately, severe essentially tremor of both 
upper extremities which appeared to be familiar and which the 
examiner felt was not related to treatment for the veteran's 
service-connected psychiatric disorder.  The examiner 
commented that it was his opinion that aid and attendance was 
not indicated for the veteran's involuntary movements.  A 
July 2001 VA psychiatric examination related a diagnosis of 
bipolar disorder and a GAF score of 50.  

An April 2001 report from a VA physician indicated that the 
veteran occasionally needed help to walk and that he needed 
his wife's help with shaving and showering secondary to his 
tremor.  The physician indicated that the veteran was able to 
protect himself from hazards or danger and that he was not 
bedridden.  The report further noted, as to dressing and 
undressing, that the veteran's wife had to help him tie his 
shoes.  It was reported that the veteran rarely, if ever, 
left home and that his wife handled his business affairs.  
The diagnosis was bipolar disorder with the need to rule out 
multi-infarct dementia (very mild).  

The Board notes that evidence does not indicate that the 
veteran is so helpless as to be in need of regular aid and 
attendance as a result of his service-connected disabilities.  
The veteran claims he needs help shaving and showering 
secondary to his tremor.  Also, as to dressing and 
undressing, he relates that his wife has to help him tie his 
shoes.  The veteran has further reported that he needs help 
eating and that he has to drink liquid out of a straw.  
However, recent VA examiners, after a review of the claims 
file, have specifically indicated that the veteran does not 
need daily skilled services and that aid and attendance was 
not indicated.  Additionally, a VA physician has specifically 
indicated that the veteran was able to protect himself from 
hazards or dangers.  Also, although the veteran has some 
equipment to help him bathe, there is no indication that 
there is a frequent need to adjust any such appliance.  
Further, the veteran has testified that he is able to attend 
to the wants of nature.  The veteran's service-connected 
psychiatric and tremor disabilities clearly affect his 
activities of daily living, but they have not been shown to 
have rendered him so helpless as to require regular 
assistance of another.  

In terms of housebound benefits, the Board notes that 
although the veteran psychiatric disorder is rated as 100 
percent disabling, he does not have another service-connected 
disability rated as 60 percent disabling or more.  
Additionally, the veteran's service-connected disabilities do 
not restrict him to his dwelling or immediate premises.  In 
fact, he has testified that he is able to accompany his wife 
on errands.  Therefore, the veteran does not meet the 
requirements for a finding that he is entitled to housebound 
benefits.  

The weight of the evidence is against the claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107)(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

